        Case 1:18-cv-09598-VEC Document 158
                                        149 Filed 03/29/21
                                                  03/24/21 Page 1 of 3

                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                               DATE FILED: 3/29/2021
==========================================X
GERGELY CSIKOS,                                                  NOTICE OF MOTION
                                                                 FOR DEFAULT
                            Plaintiff,                           JUDGMENT

       -against-                                                 Docket No.: 18-cv-9598
                                                                       (VEC)
S.M. CONSTRUCTION & CONTRACTING,
INCORPORATED and 230 PARK SOUTH
APARTMENTS, INC.,

                     Defendants.
==========================================X
230 PARK SOUTH APARTMENTS, INC.,

                            Third-Party Plaintiff,

       -against-

REMODEL ART CORP. and ALIN FLORIN VADANUTA,

                     Third-Party Defendants.
==========================================X
230 PARK SOUTH APARTMENTS, INC.,

                            Fourth-Party Plaintiff,

       -against-

IR HOLDINGS, LLC, PARKVIEW DEVELOPERS, LLC
and IAN REISNER,

                     Fourth-Party Defendants.
===========================================X

       PLEASE TAKE NOTICE that upon the accompanying Declaration of Jeffrey K. Van Etten

in Support of 230 PARK SOUTH APARTMENTS, INC.’s Motion for Default Judgment, dated

March 24, 2021; the Affidavit of Service of the Verified Fourth-Party Complaint; the Memo

Endorsed Order of Hon. Valerie Caproni dated March 19, 2021; the Certificate of Default signed

by the Clerk of Court; and on all prior proceedings and matters of record in this case, the
        Case 1:18-cv-09598-VEC Document 158
                                        149 Filed 03/29/21
                                                  03/24/21 Page 2 of 3




undersigned will move this Court before the Honorable Valerie Caproni of the United States

District Court for the Southern District of New York in Courtroom 443 of the Thurgood Marshall

United States Courthouse located at 40 Foley Square, New York, New York 10007, at a date and

time to be determined by the Court, for an order granting default judgment pursuant to Rule 54(b)

and Rule 55(b) of the Federal Rules of Civil Procedure against Fourth-Party Defendants IR

HOLDINGS, LLC, PARKVIEW DEVELOPERS, LLC and IAN REISNER.

Dated: New York, New York
       March 24, 2021

                                            Yours etc.,

                                            PERRY, VAN ETTEN, ROZANSKI
                                                 & KUTNER, LLP
                                            Attorneys for Defendant/Third-Party Plaintiff
                                            Fourth-Party Plaintiff
                                            230 PARK SOUTH APARTMENTS, INC.
                                            60 Broad Street
                                            Suite 3600A
                                            New York, New York 10004
                                            (212) 406-9710
                                            File No.: 129010

                                            BY:      Jeffrey K. Van Etten
                                                    JEFFREY K. VAN ETTEN (9107)
       Case 1:18-cv-09598-VEC Document 158
                                       149 Filed 03/29/21
                                                 03/24/21 Page 3 of 3




TO:   HOLLY RONAI, ESQ.
      RONAI & RONAI, LLP
      Attorneys for Plaintiff
      The Ronai Building
      34 Adee Street
      Port Chester, New York 10573
      (914) 824-4777

      VINCENT M. AVERY, ESQ.
      FORD HARRISON, LLP
      Attorneys for Defendant
      S.M. CONSTRUCTION & CONTRACTING,
      INCORPORATED and
      Third-Party Defendants
      REMODEL ART CORP. and
      ALIN FLORIN VADANUTA and
      Fourth-Party Defendants
      IR HOLDINGS, LLC, PARKVIEW DEVELOPERS, LLC
      and IAN REISNER,
      60 East 42nd Street – 51st Floor
      New York, New York 10165
      (212) 453-5900



       Application DENIED. Fourth party defendants have appeared
       and answered the fourth party complaint. Dkts. 150, 151. The
       motion for default judgment is dismissed as moot.

        SO ORDERED.




        HON. VALERIE CAPRONI                                3/29/2021
        UNITED STATES DISTRICT JUDGE
